Bird, J.
This proceeding questions, upon constitutional grounds, the validity of the Michigan motor vehicle law, passed by the legislature of 1915, the same being Act No. '302 of that session (1 Comp. Laws 1915, § 4797 et seq.).
1. The validity of the act is assailed because the legislature failed to observe the constitutional requirement that “no law shall embrace more than one object.” Article 5, § 21. The title of the act reads:
_ “An act to provide for the registration, identification and regulation of motor vehicles, operated on the public highways of this State and of the operators of such vehicles and to provide for levying specific taxes upon such vehicles so operated and to provide for the disposition of such funds and to exempt from all other taxation such motor vehicles so specifically taxed, registered, identified and regulated and to repeal all other acts or parts of acts inconsistent herewith or contrary hereto.”
It is pointed out that this title provides for both regulation and taxation — two distinct objects. Whether the act shall be declared invalid on this ground must turn upon the nature of the tax which the act imposes. Should the several provisions of the act relating to taxation be adjudged a property tax, counsel’s *290objection would be a serious one. If, however, the provisions be construed as an occupation or privilege tax, the act would not be open to that objection. The legislature, in the exercise of the police power of the State, may enact a regulatory statute in which regulation and taxation are so blended as to have but a single purpose. An illustration of this may be found in the liquor law of 1887 (Act No. 313, Pub. Acts 1887), which was an act providing for the “regulation and taxation” of the liquor traffic. The title to that act was assailed on the same ground as the present one, but this court approved it in Robison v. Miner, 68 Mich. 549 (37 N. W. 21). A careful study of the various provisions of the act persuades us that a privilege tax was intended father than a property tax. The tax is not imposed upon the property, but upon the privilege of operating a motor vehicle upon the highway. That it was not intended by the legislature to impose a property tax is evidenced in part by the fact that one may own one or more motor vehicles and have them in his possession, and they will not be subject to the provisions of the act, unless he chooses to operate them upon the highway. And a person who is not the owner of a motor vehicle is liable for the tax if he operates one upon the highway for a period greater than 30 days. The act provides that motor vehicles in stock owned by manufacturers, except those vehicles licensed to go upon the highway, shall be subject to the personal property tax. The act provides for no exemption from the payment of this tax, even though the owner has theretofore paid a property tax on his motor vehicle. These and other like considerations tend to characterize the act as one imposing a tax for the privilege of operating motor vehicles upon the public highways of the State. In view of these, considerations we are of the opinion that the tax imposed is a privilege tax and is one of the regulatory features *291of the act. This being so the objection that the title gives notice of two distinct objects is without force.
2. A further contention is made that the legislature was not acting strictly within its authority when it exempted motor vehicles complying with the law from all other forms of taxation. It is urged that this action upon the part of the legislature in exempting such a large amount of property from the ad valorem tax rolls of the State was at least in’ contravention of a fixed policy theretofore pursued by the State. The question as to what classes of property shall be taxed and what shall be exempted, except as restricted by the Constitution, is one which rests within the discretion of the legislature. People v. Railway, 1 Mich. 458; People v. Auditor General, 7 Mich. 84; Board of Supervisors v. Auditor General, 65 Mich. 408 (32 N. W. 651); 12 Am. & Eng. Enc. Law, p. 272; 37 Cyc. p. 885; Cooley on Taxation (3d Ed.), pp. 262, 342.
It is within the power of the legislature to exempt from other forms of taxation property which pays a specific tax, and this is true whether the specific tax is. levied upon the property itself or upon the right to use the property in a certain way. Union Trust Co. v. Common Council, 170 Mich. 692 (137 N. W. 122); State v. Telegraph Co., 73 Me. 518; Douglass v. City of Anniston, 104 Ala. 291 (16 South. 133); People v. Coleman, 121 N. Y. 542 (25 N. E. 51); Cape Fear Bank v. Edwards, 27 N. C. 516; Oil City v. Trust Co., 151 Pa. 454 (25 Atl. 124, 31 Am. St. Rep. 770); Vicksburg Bank v. Worrell, 67 Miss. 47 (7 South. 219).
The first case cited deals with our mortgage tax law. That law provides a specific tax upon mortgages and exempts them from further general taxation under the laws of this State. This phase of the law was upheld by this court.
In the last case cited it was said:
“If the legislature deems it wise to compound for *292all other taxes on a particular kind of business, by .receiving a prescribed' sum as a substitute for all taxes, it must be assumed by the courts that it was the legislative determination that the sum fixed was a proper ■equivalent for the taxes obtainable in a different mode, and that it was a proper exercise of legislative power. This results, necessarily, from the legislative control ■over the subjects of taxation, restrained only by constitutional requirements, obligatory alike on the legislature and the courts. Where the particular arrangement of taxation provided by legislative wisdom may be accounted for on the assumption of compounding or commuting for a just equivalent, according to the determination of the legislature, in the general scheme of taxation, it will not be condemned by the courts as violative of the Constitution.”
It may well be assumed that the legislature gave heed to the growing demand among the1 people of the State for improved highways and concluded that the motor vehicles, which were largely responsible for that ■demand, should bear the expense of the betterments, .and accordingly imposed this form of contribution. The question as to whether this tax should be in lieu ■of, or in addition to, all other forms of taxation, was •one which appealed to the discretion of the legislature. Having exercised that discretion, it is not for the courts to declare that it did not exercise it wisely or justly.
3. Section 4, article 10, of the Constitution, provides that “ the legislature may by law impose specific taxes, which shall be uniform upon the classes upon which they operate.” It is argued that the act offends against this provision of the Constitution in that it creates a class for the individual owners of motor vehicles and levies a tax thereon of 25 cents per horse power, and 25 cents per hundredweight, and another class for the manufacturers and levies a flat rate of $10 per car. But within this latter class is not included the manufacturer’s' car for private use or hire. The cardinal purpose of the manufacturer is to manufacture and *293sell motor vehicles. In accomplishing this purpose they are incidentally used on the highway. The chief object of the individual in owning a motor vehicle is to use it for business or pleasure upon the highway. This difference in ownership and use of the motor vehicle constitutes a reasonable distinction, which will support the classification which the legislature has seen fit to make. It will be observed that all persons in a given class are treated alike. When this is accomplished the constitutional mandate with reference to uniformity is satisfied. 36 Cyc. p. 992, and cases.
4. Because the act provides that the money raised by this tax shall be devoted to the upbuilding of the highways of the State, it is insisted that it infringes the constitutional provision that:
“All subjects of taxation now contributing to the primary school interest fund under present laws shall continue to contribute to that fund. * * *’s Section 1, art. 10.
It is contended that certain corporations which were contributing to the primary school interest fund when this constitutional provision became effective in 1909, were then owners of motor vehicles and were taken into consideration by the assessors in determining the value of the corporate property for the purpose of taxation, and hence contributed to the said fund. We think a reasonable construction of this constitutional provision is that it has reference to the subjects of taxation as a class. The taxation of motor vehicles as a class of property has never contributed to the primary school interest fund. The mere fact that a few motor vehicles were included in the corporate property of the railroads and other corporations when the value of their property was determined by the State board of assessors for the purpose of taxation, does not thereby bring them as a class within the meaning .of that provision.
*294It must however, be held that motor vehicles owned by and used in the business of companies assessed by the State board of assessors are not subject to the provisions of this act. They are exempt from other forms of taxation, the same as the horses and wagons were which they displaced. This is due to the fact that the tax imposed upon such companies is in lieu of other forms of taxation. The difference in the use and ownership of motor vehicles when possessed by these companies justifies a different classification for the purposes of taxation.
5. The final objection is that:
“The act is void because it seeks to impose a specific tax upon personal property not devoted to the public use; it exempts such property from ad valorem taxation, and provides for the collection of money by taxation from owners of vehicles in cities and villages, to be expended on the roads in the townships outside the limits of such cities and villages.”
What has already been said will suffice on the first and second points raised by this objection. The third point is answered, in my opinion, by the constitutional provision which authorizes the State to engage in works of internal improvement of this character. Article 10, § 14. The tax is levied by State authority, and when collected goes into the State treasury and becomes a part of the State highway fund. And we think the constitutional permission referred to furnishes a basis for the action of the legislature in disbursing the fund as outlined by the act, even though it results in restricting betterments to territory outside of the limits of cities and villages. Obviously all of the wagon roads of the State cannot be improved in one season. If they cannot, then some person or body must have the authority to determine which of them shall be first improved. The legislature has assumed this authority and we think properly so.
*295We are of the opinion that the act should not be declared invalid for the reasons urged. The order of the trial court is affirmed.
Stone, C. J., and Moore, Steere, and Person, JJ., concurred with Bird, J.